Geay, J.
The certificate of the clerk that the complaint, addressed to the justice of the Police Court of Haverhill, was *499“ received and sworn to ” sufficiently shows, in the absence of any evidence tending to prove the contrary, that it was received and sworn to before the court, when in session, and when the clerk was authorized to certify to what took place. Commonwealth v. Wingate, 6 Gray, 485. Commonwealth v. Clark, 16 Gray, 88. Richardson v. Burleigh, 3 Allen, 479. Commonwealth v. Kimball, 108 Mass. 473. Exceptions overruled.